Case 4:20-cv-00029-JLK-RSB Document 22 Filed 07/23/20 Page 1 of 5 Pageid#: 100




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 DANVILLE DIVISION


 ELDRIDGE ROOSEVELT MEEKS, III,

               Plaintiff,
                                                              Civil Action No. 4:20-cv-00029
 v.

 THE CITY OF DANVILLE

 and

 JACOB AMOS, LARRY DWAYNE LAND,
 JOHN PULLEY, JONATHAN EPPS,
 TODD HAWKINS AND WILLIAM SHIVELY,

               in their individual capacities,
 and
 JOHN DOES 1 – 10,
               Defendants.


                                   JOINT RULE 26(f) PLAN

        Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, the parties met and

 conferred by teleconference on July 9, 2020. Present were:


               James A. L. Daniel, Esq., Counsel for Defendants


               Martha W. Medley, Esq., Counsel for Defendants


               Panagiotis C. Kostopanagiotis, Esq., Counsel for Defendants


               M. Paul Valois, Esq., Counsel for Plaintiff


        The parties, by counsel, jointly propose the following Discovery Plan:
Case 4:20-cv-00029-JLK-RSB Document 22 Filed 07/23/20 Page 2 of 5 Pageid#: 101




        I.      Nature and basis of claims and defenses and the possibilities for promptly
                settling or resolving the case.


        The parties have discussed the general nature and basis of each other’s claims and defenses.

 The parties believe there is no opportunity for settlement at this time, given the fact that discovery

 is just commencing and the matter is not ripe for a settlement discussion.


        II.     Rule 26(f) Discovery Plan.


        The parties have agreed to the production of certain ESI in the custody and control of the

 parties which is permitted under Rule 26, covering the period from May 24, 2018 (the day before

 the Plaintiff was in the custody of the Defendants) to June 15, 2018. For all remaining discovery

 of information in ESI in the custody and control of the parties which is permitted under Rule 26,

 the parties agree that once the parties have agreed to the Search Terms, as referenced in Section

 III, Paragraph 3 of this Plan, that the relevant period for production of such information shall be

 expanded to include such information as existed on May 25, 2013 through the date of the filing of

 Plaintiff’s Complaint.


        The parties reserve the right to move for leave to modify the applicable Relevant Period

 should the need arise.


        The parties will adhere to discovery objections, privilege logs, and withholding of

 information under claims of privilege pursuant to Rule 26.


        The parties agree to transmit and/or serve discovery requests and responses by electronic

 means (e.g. electronic mail, electronic file sharing means, and/or transmittal via Flash Drive and/or

 Compact Disc).



                                                   2
Case 4:20-cv-00029-JLK-RSB Document 22 Filed 07/23/20 Page 3 of 5 Pageid#: 102




        III.    Discovery of Electronically Stored Information (“ESI”).


        The parties will comply with the rules governing electronic discovery set forth in the

 Federal Rules of Civil Procedure, applicable local rules, and decisional law. The parties hereby

 submit the following summary of the parties’ conference and agreement regarding electronic

 discovery matters:


        1.      Preservation: The parties agree to exchange initial disclosures, and a statement

 concerning how its or his electronically stored information (“ESI”) can be identified and/or

 accessed during the discovery process. The parties agree to make reasonable efforts to secure,

 maintain, and not destroy or delete, sources of potentially discoverable information created by any

 of the parties since the date this suit was filed. The parties do not anticipate issues pertaining to

 the disclosure, discovery, or preservation of ESI or the form in which it should be produced.


        2.      Deadline for Initial Disclosures:       The parties hereby agree that all initial

 disclosures made pursuant to Rule 26(a)(1) will take place on or before Friday, August 7, 2020.


        3.      Search Terms: The parties have agreed to exchange search terms and once those

 search terms have been agreed to by both parties, the search terms provided by the Searching Party

 will be applied to the ESI of the Producing Party. The Producing Party will then create an ESI data

 set with the results and that ESI will be produced subject to an agreed ESI protocol. The parties

 agree to work in good faith to determine and/or revise the list of search terms to be submitted by

 each party. The ESI responsive to the search terms, once agreed upon by the parties, will be

 produced by the Producing Party by or before the deadlines applicable under the discovery rules.




                                                    3
Case 4:20-cv-00029-JLK-RSB Document 22 Filed 07/23/20 Page 4 of 5 Pageid#: 103




        3.      Privileged Produced Information:       The parties hereby invoke the protections of

 Federal Rule of Evidence 502 and specifically 502(d) and (e).


        4.      No Waiver of Objections:       By agreeing to preserve potentially discoverable

 information in accordance with the terms hereof, the parties do not waive any objection to the

 discovery or admissibility of such information.


        5.      No Subject Matter Waiver:      The parties hereby acknowledge that certain

 disclosures made pursuant to Rule 26 and Rule 16, or through other formal or informal pretrial

 disclosures, may result in the disclosure of documents or information that is otherwise subject to

 the protections of the attorney/client privilege and work product immunity. To the extent that such

 disclosures are made, the parties agree that any arguable waiver of these protections is made in

 furtherance of the letter and spirit of cooperation embodied in Rule 26 and the applicable decisional

 law, and that such disclosure only waives the privilege or immunity, if at all, as to the specific

 information disclosed. The parties agree that no subject matter waiver of attorney/client privilege

 or work product immunity is made or implied by such disclosures, including as to non-disclosed

 aspects of discovery practices, procedures, and strategies employed by the parties.




                                                   4
Case 4:20-cv-00029-JLK-RSB Document 22 Filed 07/23/20 Page 5 of 5 Pageid#: 104




 AGREED:


 /s/ James A. L. Daniel
 James A. L. Daniel, Esq. (VSB #03881)
 Martha White Medley, Esq. (VSB #21171)
 Michael A. Nicholas, Esq. (VSB #80749)
 Panagiotis C. Kostopanagiotis, Esq. (VSB #94215)
 DANIEL, MEDLEY & KIRBY, P.C.
 110 North Union Street
 P.O. Box 720
 Danville, VA 24543-0720
 (434) 792-3911 Telephone
 (434) 793-5724 Facsimile
 jdaniel@dmklawfirm.com
 mmedley@dmklawfirm.com
 mnicholas@dmklawfirm.com
 pck@dmklawfirm.com
 Counsel for Defendants


 /s/ M. Paul Valois
 M. Paul Valois, Esq. (VSB #72326)
 JAMES RIVER LEGAL ASSOCIATES
 7601 Timberlake Road
 Lynchburg, Virginia 24502
 (434) 845-4592 Telephone
 (434) 845-8536 Facsimile
 mvalois@vbclegal.com
 Counsel for Plaintiff




                                              5
